t c memo united_states tax_court randy l and julie j wysong petitioners v commissioner of internal revenue respondent docket no filed date jess a bahs and frank m polasky for petitioners elizabeth patino for respondent memorandum findings_of_fact and opinion laro judge in a notice_of_deficiency dated date respondent determined deficiencies in petitioners' federal_income_tax for and in the amounts of dollar_figure and dollar_figure respectively the deficiencies stem from the disallowance of rent paid_by wysong medical corp wysong medical a subchapter_s_corporation to wysong corp a subchapter_c_corporation and a corresponding increase in the amount of flow-through income from wysong medical to petitioners we must decide whether petitioners' share of ordinary_income from wysong medical should be increased by the amounts of dollar_figure and dollar_figure in and respectively our answer to this question rests on whether amounts paid as rent by wysong medical to wysong corp represented ordinary and necessary expenditures under sec_162 we answer this question in the negative and thereby hold that petitioners' share of ordinary_income should be increased by the stated amounts unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioners husband and wife resided in midland michigan when they petitioned the court they filed timely joint and federal_income_tax returns petitioners own a commercial building the eastman building located in midland michigan the eastman building currently contains a total of big_number square feet consisting of big_number square feet of warehouse space big_number square feet of office area and big_number square feet of office-work area the big_number square feet includes an addition which was made after the years in issue and which increased the warehouse section of the building by approximately twofold on petitioners' and tax returns the eastman building's total asset cost was identified at dollar_figure randy l wysong dr wysong is a doctor of veterinary medicine in the early 1980's he purchased all the stock of vet-med health products a company in the business of nutritional products designed for veterinary clinical use dr wysong subsequently changed the name of the company to wysong medical prior to wysong medical conducted research_and_development activities and manufacturing and marketing activities also prior to wysong medical leased the eastman building from petitioners for an amount and under terms not disclosed by the record and it owned all the personal_property in the eastman building due in part to liability concerns dr wysong decided to separate research_and_development activities from manufacturing and marketing activities to accomplish this end dr wysong in or around founded wysong corp to market products developed by wysong medical dr wysong is wysong corp 's sole wysong corp also manufactures a limited amount of these products shareholder following wysong corp 's incorporation wysong medical was dedicated to research_and_development activities consisting of developing food supplements for animals and people designing medical and surgical equipment and designing athletic and fitness equipment except for filling a few invoice orders carried over from beginning in date wysong medical performed strictly research_and_development activities during the years in issue its sole client was wysong corp petitioners instigated a series of transactions in order to shift liabilities and assets away from wysong medical to wysong corp on date petitioners leased the eastman building and the underlying property to wysong corp for a period of years both petitioners signed the lease agreement as lessors and dr wysong signed as lessee in his capacity as president of wysong corp under the terms of the lease agreement wysong corp was obligated to pay petitioners monthly rent of dollar_figure dollar_figure per month to dr wysong and dollar_figure per month to julie wysong for an annual total of dollar_figure during and wysong corp paid petitioners rent in the amounts of dollar_figure and dollar_figure respectively on date prior to wysong corp 's finalizing its lease agreement with petitioners wysong corp leased space in the record does not disclose the reason for the disparity in the rent provided by the lease agreement and the rent actually paid_by wysong corp the eastman building to wysong medical for the calendar_year in pertinent part the lease agreement provides wysong corporation party of the first part and wysong medical corporation party of the second part hereby agree that the said party of the first part in consideration of the rents and covenants herein specified hereby let and lease to the said party of the second part the following described premises situated and being in the township of larkin county of midland and state of michigan to-wit n eastman road midland michigan square foot annual fee - dollar_figure for the term of one year from and after the 1st day of january wysong corp and wysong medical executed a second lease agreement on date for the calendar_year the lease agreement contains identical terms except that it limits the square footage leased by wysong medical to square feet and reduces wysong medical's rent to dollar_figure dr wysong signed the and lease agreements as both the lessor and the lessee on date wysong medical sold all its assets to wysong corp for dollar_figure wysong medical received wysong corp 's promissory note in the amount of dollar_figure with interest pincite percent per annum out of the dollar_figure purchase_price dollar_figure was allocated to equipment sold the remainder to stock_in_trade and all other unidentified assets the price breakdown for the equipment sold is as follows equipment dodge caravan mita copier ibm computer system furniture fixtures sales_price dollar_figure big_number big_number big_number total after this sale wysong corp owned and operated all the big_number equipment furniture and fixtures in the eastman building both corporations operated out of the eastman building under the following arrangement wysong corp paid wysong medical for its research_and_development activities conducted on behalf of wysong corp and pursuant to the lease agreements wysong medical paid wysong corp for_the_use_of the latter's facilities also all employees of wysong medical became employees of wysong corp on wysong medical's and tax returns it deducted rent paid to wysong corp in the amounts of dollar_figure and dollar_figure respectively wysong medical also deducted on these returns other deductions of dollar_figure and dollar_figure in other deductions include dollar_figure for legal and accounting costs dollar_figure in commissions dollar_figure for equipment rental dollar_figure in fees dollar_figure for auto travel dollar_figure for utilities and dollar_figure for refunds in other deductions include dollar_figure in fees dollar_figure in contract work and dollar_figure for utilities in the notice_of_deficiency respondent determined that the amounts claimed as rent deductions by wysong medical exceeded reasonable amounts for rent within the meaning of sec_162 using the square footage identified in the lease agreements respondent computed wysong medical's allowable rent deduction at dollar_figure per square foot times dollar_figure times dollar_figure based on these amounts respondent determined that reasonable amounts for wysong medical to pay for the use and occupancy of the leased property were dollar_figure and dollar_figure in and respectively opinion we must decide whether amounts paid as rent by wysong medical to wysong corp represented ordinary and necessary expenditures under sec_162 deductions are a matter of legislative grace and petitioners bear the burden of showing that they are entitled to the deductions claimed rule a 292_us_435 sec_162 allows a deduction for all ordinary and necessary business_expenses including rent required to be paid as a condition for_the_use_of property inherent in the phrase ordinary and necessary is an element of reasonableness and where the lessor and lessee are closely related and there is no arm's-length dealing between them an inquiry into what constitutes reasonable rent is necessary to determine whether the sums paid exceed what the lessee would have paid in an arm's- sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity length transaction with an unrelated party see 410_f2d_615 6th cir affg in part and revg in part tcmemo_1967_183 17_tc_199 affd per curiam 199_f2d_373 6th cir see also maschmeyer's nursery inc v commissioner tcmemo_1996_78 the close relationship in the present case is evident dr wysong was the sole shareholder of both corporations and whatever negotiations took place were between dr wysong and himself furthermore dr wysong signed the lease agreements on behalf of both the lessor and the lessee the entire record supports the fact that there were no arm's-length negotiations between the two entities we closely scrutinize related_party transactions and to the extent that rent paid_by a lessee to a related lessor is excessive a rental deduction will be disallowed the question of whether rental payments are reasonable is one of fact many factors may be considered such as the terms and conditions of the lease and the facts and circumstances surrounding the signing of the lease see 428_f2d_251 5th cir 176_f2d_815 6th cir see also alondra indus ltd v commissioner tcmemo_1996_32 no one factor is dispositive petitioners argue that the claimed rent was reasonable because the parties to the lease agreements intended to convey additional property and services to wysong medical that were not explicitly mentioned in the lease agreements first petitioners argue that there was a mistake in the and lease agreements that the parties did not intend to limit wysong medical's use of the eastman building to the square footage identified in the agreements and that in fact wysong medical's use of the eastman building was not so limited petitioners contend that during wysong medical used approximately one- half of the eastman building for its research_and_development activities and given the eastman building's square footage subsequent to the warehouse expansion approximately big_number square feet and respondent's determination that dollar_figure a square foot was reasonable rent the rent paid_by wysong medical was significantly less than the dollar_figure fair rental value big_number divided by times dollar_figure petitioners argue alternatively that one-half of the original building size approximately big_number square feet divided by still establishes that the rent paid_by wysong medical during was reasonable to the extent of dollar_figure big_number times dollar_figure petitioners reduce the aforementioned calculations by half for to reflect a claimed 50-percent decrease in wysong medical's research_and_development activities for that year second petitioners argue that the amount of rent was reasonable in light of the fact that wysong corp furnished wysong medical with additional equipment and services not specified in the lease agreements according to petitioners the lease agreements do not embody the entire agreement between the two entities in addition to the physical space petitioners contend that wysong medical's rent payments included a premium for access to or use of wysong corp 's equipment and employees and costs incurred on behalf of wysong medical by wysong corp for phone systems computer systems freight expenses printing expenses fitness equipment kitchen facilities and inventory used by wysong medical in its research_and_development activities respondent argues that the lease agreements speak for themselves alternatively respondent argues that even if wysong medical used additional space not reflected in the lease agreements petitioners failed to establish that the rental rate was reasonable for example petitioners failed to adduce evidence which establishes when the eastman building's addition was completed and hence the square footage of the eastman building during the years in issue respondent also attacks petitioners' second argument that the parties to the lease agreements intended for the lease to cover additional equipment and services among other things respondent argues that wysong medical had no business_purpose for the sale_and_leaseback of its equipment and that the transaction lacked economic reality according to respondent because there was no business_purpose behind the asset sale the transaction should be ignored for tax purposes and wysong medical retains an equity_interest in the assets hence respondent contends that no deduction is allowed under sec_162 for any part of the rent payment earmarked for wysong medical's use of the aforementioned equipment see sec_162 we sustain respondent's position as to the amounts allowable as deductions for rent we entertained at great length petitioners' evidence of wysong medical's and wysong corp 's intent to convey to wysong medical the right to use more than the square footage identified in the lease agreements we remain unconvinced however that petitioners or the two corporations intended to enter into an agreement other than the one evidenced by the leases the leases are clear and unambiguous dr wysong had unfettered control_over the final terms embodied in the leases and he signed both agreements in his capacity as the sole shareholder of both the lessor and lessee corporations we are also unpersuaded that wysong medical used more of the eastman building than it was allowed under the terms of the leases or that the addition to the eastman building's warehouse was completed during the years in issue petitioners' and tax returns identify the eastman building's total asset cost as dollar_figure if petitioners had incurred construction expenses in or it would have increased the eastman building's total asset cost in we also reject petitioners' second argument that the rent was reasonable because the parties intended for wysong medical to reimburse wysong corp for additional equipment and services provided by the latter assuming that there was in fact a legitimate business_purpose for the sale of wysong medical's assets to wysong corp and that the transaction may be recognized for tax purposes southeastern canteen co v commissioner 410_f2d_619 carroll v commissioner tcmemo_1978_173 wysong medical's other deductions are inconsistent with petitioners' argument if the rent established by the and lease agreements included a premium for_the_use_of equipment then why did wysong medical take a dollar_figure deduction in for equipment rental petitioners offered no explanation also in and wysong medical deducted dollar_figure and dollar_figure respectively for utilities expenses paid jill hubbard ms hubbard who began working for wysong medical in and continued on with wysong corp in the capacity of office manager and bookkeeper testified that wysong medical paid dollar_figure to wysong corp to reimburse the latter for a percentage of the utilities bills it paid again petitioners failed to explain why wysong medical made separate payments to reimburse wysong corp for utilities payments made on wysong medical's behalf if wysong medical's share of the utilities was factored into its rent payment and finally in and wysong medical deducted dollar_figure and dollar_figure respectively for commissions and contract work expenses ms hubbard testified that the dollar_figure deduction for commissions was for contract labor performed by employees of wysong corp this undercuts petitioners' argument that wysong medical's rent payments included a premium for_the_use_of wysong corp 's employees petitioners further argue that the rent payment included a premium for access to and not the use of wysong corp 's employees this argument lacks merit it is well-settled law that a deduction claimed for rent is only allowable where the payment is actually made for rent and not for something else in the guise of rent 419_f2d_1103 6th cir place v commissioner t c pincite 34_tc_89 affd 287_f2d_860 8th cir to the extent payments were not made for rent such payments would not be ordinary and necessary and therefore would not be deductible as rental expenses rejecting petitioners' arguments as to square footage property and services not identified in the lease agreements we now turn to the parties' remaining arguments for and against the reasonableness of the rent neither party presented expert testimony to establish the fair rental value of the leased property among other things petitioners argue that the reasonableness of wysong medical's rent is evidenced by the proportionally similar income and losses reported by both the lessor and the lessee for example in wysong medical's total deductions represented approximately percent of its gross_income whereas wysong corp 's total deductions represented approximately percent of its gross_income petitioners contend that this balancing of income and losses was done by design and that this proportionality establishes that there was no improper shifting_of_income respondent argues that wysong medical's payments were not reasonable in light of all the facts and circumstances first and using the square footage identified in the lease agreements respondent argues that parties in an arm's-length_transaction would not have agreed to rent office space at dollar_figure per square foot when the prevailing rate in the area was dollar_figure per square foot second respondent argues that the amount of rent paid_by wysong medical was not reasonable in relation to the business activities of the two corporations in and wysong medical's gross_receipts were dollar_figure and dollar_figure respectively whereas wysong corp 's gross_receipts were dollar_figure and dollar_figure in and respectively yet the amount of rent paid_by wysong medical represented percent and percent of the total rent paid_by wysong corp in and respectively according to respondent it was not reasonable for wysong medical to pay such portions of the rent third respondent argues that wysong medical's payments to wysong corp were made as a means of shifting income with the end effect being a decrease in the amount of flow-through income from wysong medical an s_corporation to its sole shareholder dr wysong we are not satisfied that the amount of rent paid_by wysong medical was reasonable in other words that a lessee in an arm's-length_transaction with an unrelated party would have paid the amount of rent that wysong medical was required to pay under the lease agreements we reject petitioners' argument that the corporations' proportionally similar income and losses for the years in issue demonstrates that there was no improper shifting_of_income and that the amount of rent paid_by wysong medical was reasonable we believe that the relevant inquiry focuses not only on the effect that these deductions had on the two corporations but also on the effect that the deductions had on the s corporation's sole shareholder dr wysong furthermore we find that wysong medical's rent payments were not reasonable in relation to the corporations' business activities in and wysong corp had gross_income in the amounts of dollar_figure and dollar_figure respectively and made rent payments to petitioners in the amounts of dollar_figure and dollar_figure the rent payments were approximately percent and percent of wysong corp 's gross_income in comparison in and wysong medical had gross_income in the amounts of dollar_figure and dollar_figure respectively and paid rent to wysong corp in the amounts of dollar_figure and dollar_figure wysong medical's rent payments were approximately percent and percent of its gross_income we also note that petitioners made no attempt to determine the fair rental value of the property prior to wysong medical and wysong corp 's entering into the lease agreements petitioners did not consult with a real_estate appraiser to determine fair rental rates in the area and they did not investigate the rental rates of comparable properties in conclusion we find that wysong medical's rent payments were excessive for purposes of sec_162 accordingly we sustain respondent's determination on this issue the excess rent payments do not constitute rent that wysong medical was required to pay for the continued use and possession of the property in question for purposes of its trade_or_business and are therefore not deductible we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered for respondent
